In an action for specific performance of a contract for the sale of real property, the plaintiff appeals from an order of the Supreme Court, Westchester County, dated May 20, 1960, which: (1) grants defendant’s motion to strike out plaintiff’s original and amended notes of issue and statements of readiness; and (2) strikes the action from the Trial Calendar as premature. Order reversed, with $10 costs and disbursements, and motion denied, with $10 costs, and without prejudice to any motion defendant may be advised to make under paragraph (e) of subdivision (9) of the special rule of the Rules of the Appellate Division, Second Department, effective January 15, 1957, as amended. *1047In our opinion the papers submitted in support of the motion were insufficient to justify the relief granted. Nolan, P. J., Beldock, Ughetta, Kleinfeld and Christ, JJ., concur.